Filed 12/01/20   Case 20-25396   Doc 1
Filed 12/01/20   Case 20-25396   Doc 1
Filed 12/01/20   Case 20-25396   Doc 1
Filed 12/01/20   Case 20-25396   Doc 1
Filed 12/01/20   Case 20-25396   Doc 1
Filed 12/01/20   Case 20-25396   Doc 1
Filed 12/01/20   Case 20-25396   Doc 1
Filed 12/01/20   Case 20-25396   Doc 1
Filed 12/01/20   Case 20-25396   Doc 1
Filed 12/01/20   Case 20-25396   Doc 1
Filed 12/01/20   Case 20-25396   Doc 1
Filed 12/01/20   Case 20-25396   Doc 1
Filed 12/01/20   Case 20-25396   Doc 1
Filed 12/01/20   Case 20-25396   Doc 1
